Judgments affirmed; no opinion.
Concur: Lewis, Ch. J., Conway, Desmond, Dye, Fuld and Fboessel, JJ. Van Voobhis, J., dissents and votes to modify the judgments by dismissing the complaints as to seven parking offenses upon the ground that their prosecution was barred by the two-year Statute of Limitations applicable to misdemeanors (Code Crim. Pro., § 142). The Statute of Limitations is procedural and is included as an integral part of the “ jurisdiction ” over traffic infractions conferred by subdivision 29 of section 2 of the Vehicle and Traffic Law as in the case of mis demeanors. It is unlikely to have been the intention of the Legislature that lapse of time shall never bar offenses less serious than misdemeanors, thus placing them in the same class as murder in the first degree or kidnapping.